Honorable Gsorg6H. Sheppard
Con@roller of Fublio Aocmmt6
Austin, Ten6

Dear Hr. sheppwi,                          Opinion   No.   O-2580
                                          I&J:EXPnditur6 of appropriation for
                                              suppli6e for fisoal y6ar ending
                                              AUg.. 31, U4C for suppliss to be
                                              delivexwd duriag fi6Od  year end-
                                              ing Aug. 31, 1941.

           In your letter of May 20, 1940, you 6tate that you antioipot6 there
till be 6 ba1anO6 in your appropriation Of #ll,CCC.CC for supplies for th6 fi6..
Oal year ending &lgUSf 31, 1940, and that YOU desire to ~66 the 66166for pl+
oh86ing SUpp1166 in the mmth of August, which 6Upp1i6S 6my cr m6y not be d6lip
ered'durlng the mongth of *nguEt, 1940 for the general maintenance of th6 Camp
troll6r's D6p6rbnmnt.

           You ask th6 OpiXiOn of thir dE&artmsnt upon the question whether you
are luthoriz6d to mak6 6uoh puroha60 and pg for the 6=6 out of the appropric
tion made for the fisoal yuar ending Augu6t 51, 1946.

             S6otion 1 of the G6nnerrlAppropriation Bill, Imom! a6 Senate Bill
427,   A6t6 Ibw     Bsndon, 46th Legislature, begins a6 follarrsr

"Tbnt the 66v6ral 61x66of mon6y hsrein speoifisd or 60 mnohth6reoP a6 may be
necessary, are hereby appropriated out of any moneys in the State Tr6a6ury not
otberrise appropriated or out of special funds a6 may be shown, for the support
Pnd miintsnc+?a of the s6vural depu-t6mnts andagencies of the Stat6 goven666nt
for the two year period beginning Septsmber 1, 1939, and ending August 31, 1941.6

           In it66cLaiPgtha appropriatia for the vwious departmsntr coverad in
such till, the Lagislatur6 follow& the ~006dur6 indioated below:

                       'For the year6 ending
                       .AuguEt a.# 1940              August 31, 1941
           "Itan . . . #ll,Kww                       #11,000.00

           Itmns  obviously thedesing and purpose of the Legislature, in
POlloWing thi6 procedure, as it ims be66 in the pa6t, to provide ~616 certain
6vm of money for the exp6nditur66 necessary to oarry on the aotivities of the
vpriou6 d6pBti6nt6 for the fisoal year 6nding August 21, l9p   6nd a sapuats
a& distinot SUIIof moxmy forth6 8516 pWpO66 for the fisoal year ending
August 31, 19410 The itsm provided for the fisoal par   ending August 31, 1940
Hone Geo. H. Sheppard, page 2 (O-2390)



is intended to be available only for such expenditures as ar6 neoe66u-y to ourg
on th6 iunotion6 Ofthat deparbmt    during that fi6Oal year. Th6 66me 16 true
with reference to the itsmrprovided forthe fisoal year ending August 31, 1941.
The item worlded for the fisoal yeu ending August 31, 1940 is not available to
defray expenditures neoessary to oarxy on the funotiona of the deprtmsnt during I
the fisoal year Ending August 31, 1941, and oonr6rsEly, the it661provided forth6
fisoal year ending August 31, 1941 is not aVailahl6 for erpenditures in ovryiag
on the fwmtions of the department for the fiscal year sading August 31, 1940.
w    Unexpended hlanoes inthe appropriations for the fisorl year ending August
31, 1940 are not intended t6 b6 lrailabl6 to aupplem6nt th6 wsount6 provided for
oarrying on the funotions of the departmmt forth6 fisoal year ending August 31,
1941, lxrton the contrary, pooh uwxpended lmlanaoes lap6se Se6 Fulmore V. Lane
 (Sup. ct.) 140 S.H. 405, 1062.

           It would 66661from your SiXtSment that tha 6Upplie6 mry or may not be
delivered during the.month of August 1940, that you desire to purohase such sup
plies for us6 in ar@ng    on the fuuotions of your deph6nt     during the fissal
year ending Aupt   31, 1941. From what we have saidabove, it follows that thi6
may not b don..

           Rs do not hold that 6upplie6 pIWOha66d duii~the   Outit-fiEO*l y6ar
for the operation and maintenance of a deyahent   during the year may not bs prid
for out of the current year*6 appropriation simply because, through error in judg-
msat, more thU4 n6  neo666aIy naS ordered. Qoverrwnt is a going lm6in66s *n-
oern, and muoh of that lmriners must of woessity be 16ft to the honest disoretion
of tho66 to mhmn m6nagem6nt 16 Oonfided. In the very nature  of things6 eraof esti-
mte6 ar6 impoEslbl6: md lSgiSlatiV6 6naObB66ItEmU6t be interpreted, if possible,
in the light of the reiliti66. Of oour6e, therefore, supplies m6y be #d    for out
of the year'6 appropriation, though a prt of them may be Oarried over for use dur-
ing the next fiscal year. lfe 6imply hold herein that the balanoe in 6n appropria-
tion for supplies for the operation sad maintsnance of a departmmt for on6 fisorl
ysm my not ba deliberatedly used for the pWOha66 of supplies not needed for the
ourrent par's operations, bt intended for use only in the subsequent fiscal year.

                                              Very truly your6

                                          ATTORNEY GElWIN,   OF l’EXA2

                                          By /s/R.   IL Fairohild

                                                 R. ll. Fairohild
RRF:m:egw                                              Assistant

APF’ROVED JULY 26, 1940
/s/  GERM2 C. b!ANN
ATl!ORNEY GENERAL OF TEXAS
                                This opinion oonsidersd and
                                approved in limited conference.